BROADDUS, P. J.
This is an action for damages for an injury alleged to have been caused by defendant’s' negligence. The negligence alleged is, that about May 1, 1908, the plaintiff was a passenger on an east-bound car on defendant’s street railway being operated on Fifteenth street; that as the car approached Campbell street he signalled the conductor that he wished to alight, and thejconductor signalled to the gripman in charge to stop at said street; that as said car approached the usual stopping place to let off and take on passengers it began to slow down; that plaintiff stood up on the running-board and was holding on to’ the car ready to alight when the same should come to a stand; and that while plaintiff was thus standing the car was carelessly and suddenly started forward with increased speed giving it an unusual and violent jerk which resulted in throwing the plaintiff with great force upon the street whereby he was injured. The judgment was for plaintiff from which defendant appealed.
The plaintiff in his evidence testified on his direct examination as follows:
“As we approached Campbell street, I rapped on the glass at the conductor; he nodded like he knew what I wanted. There was a curve in the tracks there. After the car ran over the curve, she slowed up and kept on slowing up, and I thought she was going to stop, and after she run out about the edge of Campbell, I raised up and took hold of one of the posts and stepped down on the running board within eight or ten inches of the grQund. I was standing on that and she slowed on until she passed Campbell; she didn’t stop, though. She ran out about ten feet along there, I guess, anyway, and she gave a sudden revive with a jerk unexpected to me, and broke my handhold, and I went back on my head right side of the car. It just throwed me off the car-off the running-board I was standing on, and throwed *132me off right down side of the car.” Mrs. Gerish, wife of Dr. Gerish, testified as to the slowing down of the car at Campbell street as if it was going to stop, and that it started forward with a sudden and violent jerk which threw her against her husband, and that all the other passengers seemed to be thrown forward. Dr. Gerish saw plaintiff when he was thrown from the car and Avhen he was lying on his back by the side of the car. He corroborates the plaintiff as to the slowing down of the car as if approached the crossing and the stopping place to let off and take on passengers and to the sudden lurch it gave forward. The defendant’s evidence conflicted ydth that of plaintiff as to the manner in which he was injured.
Before the ¿rial plaintiff’s deposition had been taken in which he testified that the car had passed the stopping place at Campbell street before he got up, that it was near a hundred feet beyond the stopping place Avhen he got up. And he used these words: “She slowed up like she was going to stop, then I jumped off.” But in the same connection when asked: “You said you jumped off?” He answered: “No. I said I waited. She slOAA'-ed up and I jumped up on my feet and hung to the rod; she slowed up, then revived with a quick jerk and I was off on my head. When I fell off I Avas seventy-five, eighty or one hundred feet east of Campbell street. The car sloAved up and I Avas standing-ready to step off thinking- she would stop.” At another place he stated that he did not jump off the car. It Avas for the jury to say Avhether they would belieA^e or disbelieve the plaintiff as to the testimony he gave at the trial in vieAV of his former testimony contained in the deposition. They Avere the sole judges of his credibility and of the weight to be given to his testimony.
The first five instructions given at the request of plaintiff we do not think subject to objection. The sixth is criticized by defendant for various reasons, *133among which is that it submitted to the jury matters for damages not supported by evidence of future or permanent injuries. The plaintiff was sixty-eight years of age and his avocation was that of a barber. Dr. Hill lived near by plaintiff and knew him well. He testified that he was called shortly after plaintiff was hurt to attend him at which time he found a cut in the back of his head two or three inches long; that he was complaining of his back and one of his limbs paining him; that he was not fully conscious and suffering somewhat from concussion of the brain; that he also complained of pain from hernia which he treated, and that in about a year afterwards an operation was performed on him for that trouble and that he had entirely recovered from it. He also testified that plaintiff was suffering from neurasthenic or nervous exhaustion. He was asked if plaintiff’s injuries were permanent to which he answered: “Well, that is a hard proposition. I don’t know.” Plaintiff testified that he had the hernia before the injury in a mild form, and that it was aggravated by the accident which necessitated the operation mentioned; that he was able before the injury to earn fifteen dollars a week in the shop as a barber, but since he is unable to do much work because his hand shakes; that there is “a kind of grinding” in the back of his head and neck, that penetrates to his temples and left eye; that when he stoops “everything is dizzy and blind, everything turns black until he straightens up, and stands awhile;” that he is nervous all over his system; that his back is aching all the time; that his kidneys are affected; that he has lost his spirit; that he has no sand or ambition; and that he has mostly lost his strength.
If plaintiff was entitled to belief he was permanently disabled and would certainly suffer in the future as the result of his injuries. It was not necessary to have a doctor to determine that fact. The defendant’s *134counsel has argued the question of plaintiff’s permanent condition in a very satisfactory and convincing manner and had it been presented to the jury ought to have and no doubt would have produced a far different result from that obtained.
The verdict of the jury was for $4,000. Defendant contends that it is excessive. Appellate courts are slow to interfere with verdicts, on the ground that they are alleged, to be excessive. The judge before whom the case was tried was better qualified than we are to say whether the verdict was excessive. It is only in cases where the trial judge has abused the sound discretion lodged in him under the law, that will authorize the interference of an appellate tourt. Finding no error the cause is affirmed.
All concur.